Citation Nr: 1815712	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia (CML), to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his CML is related to in-service Agent Orange exposure.  To assist in assessing his claim, a VA medical opinion was obtained in August 2013.  The examiner opined that the Veteran's CML is not related to service because it is not a B-cell leukemia.  The Board surmises that the examiner's opinion is based on VA's list of conditions that are presumed caused by exposure to herbicide agents, which includes all B-cell leukemias but does not include CML.  A disability, however, may still be service-connected on a direct basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  An opinion that is solely based on the exclusion of a claimed condition from the presumption list and neglects to consider the entirety of the evidence is inadequate.  See id.  A remand is therefore necessary to obtain an adequate addendum opinion.  



The Veteran testified that his treating doctor, Dr. F., opined his CML is related to herbicide exposure, but she did not record this in the treatment records available for review.  The Veterans Law Judge granted an extension for him to associate that opinion with the claims file, but the Veteran has not done so.  The Board urges him to submit the opinion while the issue is on remand.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who issued the August 2013 VA medical opinion or another examiner if she is unavailable.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  An in-person examination is unnecessary unless determined otherwise by the examiner. 

After a complete review of the claims file, the examiner should opine whether it is at least as likely as not that the Veteran's chronic myeloid leukemia began in or is otherwise related to service, to include in-service exposure to herbicides. 

The examiner should consider the Veteran's contentions that he was treated in service for burns related to handling Agent Orange.  The examiner's opinion should not solely rely on VA's list of presumed conditions caused by exposure to herbicides.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 


2. After completion of the above, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




